Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “forming scribe lines within the polymer coating of the wafer to expose regions of the wafer thereby forming a pre-processed product; 10disposing the wafer frame comprising the adhesive tape and the pre-processed product upon a support within a process chamber; disposing a frame cover over the wafer frame to cover at least a portion of the wafer frame and the adhesive tape” as recited in claim 1.
	Claims 2-12 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claim 1, the closest prior art were Okita et al. (Pub No US 2019/0221479 A1, hereinafter Okita) and Lei et al. (USP# 9,076,860 B1, hereinafter Lei) teach everything of claim 1 except for “forming scribe lines within the polymer coating of the wafer to expose regions of the wafer thereby forming a pre-processed product; 10disposing the wafer frame comprising the adhesive tape and the pre-processed product upon a support within a process chamber; disposing a frame cover over the wafer frame to cover at least a portion of the wafer frame and the adhesive tape” as recited in claim 1.  The references do not teach the specific sequence as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML